Citation Nr: 0416350	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-23 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for right wrist fracture 
with navicular non-union and ganglion cyst, evaluated as 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1947 to 
November 1951. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  (The veteran also initiated an appeal 
from a July 2003 RO denial of a temporary total rating based 
on he need for convalescence following October 2002 surgery.  
This claim was later granted by an August 2003 decision.)

The available evidence indicates that the veteran has a post-
operative scar on the right wrist.  Given that the veteran is 
service connected for a right wrist fracture and ganglion 
cyst, a claim of service connection for the scar is implied 
by the record.  This issue is referred to the RO for 
adjudicative action.  


FINDINGS OF FACT

1.  The veteran is right-hand dominant.

2.  The veteran's right wrist fracture with navicular non-
union and ganglion cyst is productive of pain, but the 
functional loss caused thereby does not equate to disability 
greater than that contemplated by dorsiflexion less than 15 
degrees or palmar flexion limited in line with the forearm.

3.  The veteran's right wrist is not ankylosed.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
wrist fracture with navicular non-union and ganglion cyst 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

Service medical records (SMRs) show that the veteran suffered 
a broken right wrist in an automobile accident in June 1949.  
The record indicates that the veteran is right-handed.  By a 
March 1953 rating decision, the veteran was granted service 
connection for the right wrist fracture, which was assessed 
as zero percent disabling.  In July 2001 the veteran applied 
for an increase in rating for his right wrist fracture, 
claiming that he was experiencing increased pain associated 
with the wrist, and that he had developed a growth at the 
right wrist.  (He later contended that this was part of the 
navicular bone that was ununited.)

The veteran was afforded a VA medical examination in August 
2001.  The veteran related to the examiner that upon leaving 
military service he worked in the radio and TV repair 
business, as an electronics technician, as an assembly 
worker, and at other similar jobs prior to his retirement.  
The examiner found a ganglion at the ventral portion of the 
radial surface of the wrist.  The examiner noted that this 
ganglion was tender, that there was a protuberant bony mass 
underlying the ganglion, and that, in the course of the 
examination, the examiner broke the ganglion.  The examiner 
noted that the veteran could press with the tensile 
dynamometer with the right hand to 20, and with the left hand 
to 25.  The veteran could dorsiflex the right wrist from 0 to 
65 degrees, palmar flex the right wrist from 0 to 75 degrees, 
ulnar deviate from 0 to 40 degrees, and radially deviate from 
0 to 30 degrees.  Sensation in the right hand was reported as 
normal.  The examiner's diagnosis was:  traumatic fracture of 
the right wrist with navicular nonunion (by history) with 
subsequent ganglion formation.  X-rays of the right wrist 
revealed a tiny cystic change in the lunate and trapezium and 
a tiny calcific opacity adjacent to the base of the lunate.  
The radiologist reported that the wrist was otherwise normal.

By a rating decision dated in September 2001, the RO 
increased the veteran's disability rating for right wrist 
fracture with navicular nonunion from zero to 10 percent 
disabling.  The RO also denied service connection for a 
ganglion cyst.  The veteran submitted notice of disagreement 
(NOD) in November 2001, in which he contended that the VA 
examiner had misdiagnosed as a ganglion cyst what the veteran 
thought was a bone fragment left over from the original wrist 
fracture.  

In April 2002, the veteran was afforded another VA medical 
examination by the same examiner.  That examination showed 
evidence of a traumatic fracture of the right wrist with 
navicular nonunion and subsequent ganglion formation.  The 
examiner noted that the veteran could press 25 with both 
hands on the tensile dynamometer, and that there was pain to 
palpation in the right wrist area.  The examiner noted that 
the veteran could dorsiflex the right wrist from 0 to 60 
degrees, palmar flex from 0 to 65 degrees, radially deviate 
the right wrist from 0 to 25 degrees, and ulnar deviate the 
right wrist from 0 to 35 degrees.  The examiner also noted 
that there was a 1-cm ganglion which was tender and easily 
movable located at the ventral surface at the distal portion 
of the radius.  The examiner was unable to comment regarding 
the factors regarding functional losses as required by DeLuca 
v. Brown, 8 Vet. App. 202 (1995), citing his inability to do 
two examinations at either end of the fatigue/pain spectrum, 
and the veteran's mild uncooperativeness.  The examiner noted 
that he believed the veteran's ganglion was at least as 
likely as not a result of the veteran's original fracture.  
X-rays revealed joint space narrowing of the capitate-lunate 
joint was present.  The radiologist was not able to identify 
a scaphoid fracture.

By a rating decision dated in May 2002, the RO continued the 
evaluation of 10 percent disabling, and acknowledged the 
presence of the ganglion cyst by re-characterizing the 
veteran's disability as including right wrist fracture with 
navicular non-union and ganglion cyst.  

The veteran had the cyst surgically removed in October 2002 
at the VA Medical Center (VAMC) in Minneapolis, Minnesota, 
following which the veteran was afforded yet another VA 
examination in June 2003.  The examiner recounted the 
veteran's history as related to him, including the veteran's 
statement that during his working years he was never 
threatened with job loss because of his wrist problem, and, 
in fact, the veteran told the examiner that he never told 
anyone about his wrist injury.  The examiner found that the 
veteran could press 19 with the tensile dynamometer with the 
right hand, and 22 with the left hand.  The veteran could 
dorsiflex the right wrist from 0 to 55 degrees, and the 
examiner could passively flex it beyond 55 degrees to 70 
degrees without pain.  After fatiguing the wrist the veteran 
could dorsiflex it from 0-58 degrees.  The veteran could 
palmar flex the right wrist from 0 to 65 with pain, radially 
deviate if from 0 to 25 degrees with pain, and ulnar deviate 
it from 0 to 40 degrees with pain.  X-rays were negative for 
fracture, but showed slight sclerosis and degenerative change 
within the trapezium first metacarpal.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2003).  When, as 
here, a disability is not specifically listed in the rating 
schedule, it is rated by analogy to a disability in which not 
only the functions affected, but anatomical location and 
symptoms, are closely related.  38 C.F.R. § 4.20 (2003).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). 

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2003).

Disabilities of the wrist may be evaluated using Diagnostic 
Code 5214, ankylosis of the wrist, or Diagnostic Code 5215, 
limitation of motion of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215 (2003).

The RO evaluated the veteran's right wrist disability as 10 
percent disabling by analogy to Diagnostic Code 5215.  Under 
Diagnostic Code 5215, the maximum permissible evaluation is 
10 percent and is warranted for limitation of wrist motion 
where dorsiflexion is less than 15 degrees, or where palmar 
flexion is limited in line with the forearm.  38 C.F.R. § 
4.71a, Diagnostic Code 5215.

A 30 percent rating is warranted for ankylosis of the major 
wrist that is favorable in 20 to 30 degrees of dorsiflexion.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2003).  However, 
here there is no evidence of record that the veteran's right 
wrist is ankylosed.  To the contrary, the evidence shows that 
the veteran's wrist enjoys a wide range of motion, albeit 
with some pain on movement in some planes.  

As noted above, functional loss due to pain, and pain on use 
and during flare-ups, are considered in determining the 
degree of limitation of motion.  Once the degree of 
limitation of motion is determined, that limitation is used 
to determine the degree of disability under Diagnostic Code 
5215.  Pain on motion and functional loss are to be accounted 
for when applying Diagnostic Codes that include limitation of 
joint motion in the rating criteria.  Nevertheless, the 
veteran is already at the maximum rating under Diagnostic 
Code 5215.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997) 
(functional loss or decreased range of motion due to pain did 
not warrant further evidentiary development to ascertain 
functional loss because the veteran was already receiving the 
maximum disability rating available under Diagnostic Code 
5215).

As noted, the veteran is currently receiving the maximum 
schedular rating available under the diagnostic code for 
limitation of wrist motion other than ankylosis.  Moreover, 
the veteran has consistently evidenced a substantial range of 
right wrist motion when examined by VA, even when fatigued, 
or even when pain is evident.  In other words, his functional 
loss caused by pain and fatigue does not appear to equate to 
disability greater than that characterized by limitation of 
dorsiflexion less than 15 degrees or palmar flexion limited 
in line with the forearm.  The veteran can easily exceed such 
ranges even when pain was accounted for by the VA examiner.  
The Board acknowledges that the veteran has complained of 
wrist pain, but, as just noted, he is already receiving the 
maximum schedular rating available.  For these reasons, the 
veteran is not entitled to a rating in excess of 10 percent.

The Board has considered whether the case should be referred 
for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  Although the veteran contends that his 
right wrist disability has adversely affected his 
employability, the record reflects that he was employed in a 
variety of jobs between the time he left the military in 1951 
and his retirement, and that he told his examiner that during 
his working years he was never threatened with job loss 
because of his wrist problem.  In addition, there is no 
evidence that the veteran's disability has necessitated 
frequent periods of hospitalization or that the 
manifestations of the disability are unusual or exceptional.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Floyd v. Brown, 9 Vet. App. 88 
(1996).

In adjudicating this issue, the Board has considered the 
provisions of the Veteran's Claims Assistance Act (VCAA) 
which was signed into law on November 9, 2000.  On August 29, 
2001, VA promulgated final regulations to implement the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003)).  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in July 
2001, the same month in which the veteran's claim was 
received, and well before the RO's initial adjudication of 
the veteran's claim in September 2001.  

Specifically regarding VA's duty to notify, the July 2001 
notification to the veteran apprised him of the types of 
evidence needed to establish entitlement to the benefit 
sought, what evidence and/or information was needed from the 
veteran, what information VA would assist in obtaining on the 
veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, the 
procedural steps necessary to appeal, and the RO provided an 
SOC reporting the results of the RO's review.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's service medical records 
(SMRs).  The veteran's representative reported in the claim 
of July 2001 that the veteran had no medical records to 
submit in support of his claim, but requested a VA medical 
examination.  The veteran was afforded three VA medical 
examinations between August 2001 and June 2003.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to a rating in excess of 10 percent for right 
wrist fracture with navicular non-union and ganglion cyst is 
denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



